ON PETITION FOR WRIT OF HABEAS CORPUS GRANTED
PER CURIAM.
Petitioner, Martin Li, seeks a writ of habeas corpus. We grant the petition.
The trial court’s Order of Probation of March 8, 2001 exceeded the trial court’s jurisdiction and is thus void. The court’s order of March 21, 2001 that ordered Petitioner taken into custody and held is likewise void.
*346. Accordingly, we grant the petition and order defendant’s immediate release from custody. This order is without prejudice to the appropriate party in interest filing a motion for rule to show cause why Petitioner should not be held in contempt of court for violation of any valid court order entered before March 8, 2001.